262 F.2d 583
H. H. VANCE, Claimant, Appellant,v.UNITED STATES of America, Appellee.In re ONE 1957 BUICK ROADMASTER CONVERTIBLE, etc.
No. 13544.
United States Court of Appeals Sixth Circuit.
December 11, 1958.

Henry Heading, of Heading, Williams & Fonville, Detroit, Mich., for appellant.
Fred W. Kaess and Donald F. Welday, Jr., U. S. Atty., Detroit, Mich., for appellee.
Before MARTIN and MILLER, Circuit Judges, and GOURLEY, District Judge.
PER CURIAM.


1
After hearing the evidence in this case, the United States District Judge entered an order forfeiting a 1957 Buick Roadmaster Convertible Automobile to the use and benefit of the United States. The basis of the forfeiture was that the motor vehicle had been used to facilitate the unlawful dealing in a contraband narcotic, heroin.


2
The record discloses evidence to support a reasonable belief of the violation of the anti-narcotic laws such as to constitute probable cause for the filing of the libel of information in the cause. See Colonial Finance Co. v. United States of America, 6 Cir., 210 F.2d 531, 533.


3
The appellant failed to overcome the showing of probable cause made by the Government; and there was substantial evidence to support the finding of the district court upon which its judgment was founded, the finding not being clearly erroneous.


4
The judgment is accordingly affirmed.